        Case 2:20-cv-01013-CKD Document 7 Filed 07/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MONRELL D. MURPHY,                                No. 2:20-cv-1013 CKD P
12                      Petitioner,
13          v.                                         ORDER
14   RALPH DIAZ,
15                      Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed a petition for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254 together with a request to proceed in forma pauperis

19   pursuant to 28 U.S.C. § 1915. Examination of the request to proceed in forma pauperis reveals

20   that petitioner is unable to afford the costs of suit. Accordingly, the request for leave to proceed

21   in forma pauperis will be granted. See 28 U.S.C. § 1915(a).

22          Under Rule 4 of the Rules Governing Section 2254 Cases, the court must review all

23   petitions for writ of habeas corpus and summarily dismiss any petition if it is plain that the

24   petitioner is not entitled to relief. The court has conducted that review.

25          In his petition, petitioner challenges the findings from three separate prisoner disciplinary

26   proceedings. Because petitioner may only challenge one such finding per habeas petition, see

27   Rules Governing Section 2254 Cases, Rule (2)(e), the habeas petition will be dismissed with

28   leave to amend. In the amended petition, petitioner may only challenge findings from one
                                                       1
         Case 2:20-cv-01013-CKD Document 7 Filed 07/29/20 Page 2 of 2

 1   prisoner disciplinary proceeding. If petitioner wishes to challenge findings from other

 2   proceedings, he must initiate separate action(s).

 3            Accordingly, IT IS HERBY ORDERED that:

 4            1. Petitioner’s request for leave to proceed in forma pauperis (ECF No. 6) is granted.

 5            2. Petitioner’s petition for a writ of habeas corpus is dismissed.

 6            3. Petitioner is granted 30 days within which to file an amended petition for writ of

 7   habeas corpus that complies with the terms of this order. Failure to file an amended petition

 8   within 30 days will result in a recommendation that this action be dismiss.

 9            4. The Clerk of the Court is directed to send petitioner the court’s form-application for a

10   writ of habeas corpus by California prisoners.

11   Dated: July 29, 2020
                                                         _____________________________________
12
                                                         CAROLYN K. DELANEY
13                                                       UNITED STATES MAGISTRATE JUDGE

14

15

16   1
     murp1013.114
17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
